Citation Nr: 1715905	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for chondromalacia of the left knee with degenerative joint disease.

2.  Entitlement to an initial increased rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for scars with disfigurement of the face, residuals of under bite surgery.

5.  Entitlement to service connection for limited/poor circulation from right knee to right foot.

6.  Entitlement to service connection for residuals of under bite surgery.
7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a prostate disability.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Esq.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1979 and from May 1979 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, August 2011and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Board finds that a remand is necessary to adequately rate the Veteran's service-connected right and left knee disabilities as well as to adjudicate the issues of entitlement to service connection for depression, scars to the face, circulation problems from right knee to right foot, residuals of under bite surgery, hypertension, a prostate disability and sleep apnea, and the issue of entitlement to a TDIU.

First, the Veteran submitted a report from a private psychologist in July 2016.  In the report, the psychologist noted that the Veteran reported that he was awarded Social Security Disability (SSDI) in 2008 and had not worked since that time.  However, Social Security Administration (SSA) records have not been associated with the file.  VA's duty to assist the Veteran in the development of his claim includes making a reasonable effort to acquire a copy of any decisions issued by the SSA with regard to disability benefits and the supporting medical documents on which any such decisions were based.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R.
§ 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, VA must obtain the Veteran's SSA records.

Secondly, the Veteran was afforded VA examinations related to his right and left knee disabilities in June 2010 and May 2011.  The Board finds that these examinations are inadequate because the examiner did not test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing for each knee.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Therefore, additional VA examinations are needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Next, the claims of entitlement to service connection for hypertension, for a prostate disability and for sleep apnea must be remanded for issuance of a statement of the case (SOC).  The claims were denied in the August 2010 and August 2011 rating decisions.  The Veteran filed a notice of disagreement through his representative in January 2012 and no SOC has been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Finally, the issue of entitlement to a TDIU is inextricably intertwined with the claims on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the Veteran's TDIU claim must be deferred pending the outcomes of his claims for entitlement to increased disability ratings and for entitlement to service connection claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical treatment records dated from January 2016 forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Contact SSA and request that it provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  After the development requested above has been completed, schedule the Veteran for VA examinations to determine the current nature and severity of his service connected left and right knee disabilities, to include any functional effects.  The Veteran's electronic file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

The examiner should determine the range of motion of the Veteran's right and left knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Issue the Veteran an SOC with respect to the claims of service connection for hypertension; a prostate disability; and sleep apnea.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


